DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Drawings 
The drawings filed on December 9, 2021 are acceptable.
Allowable Subject Matter
Claims 1-5 and 8-18 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-5 and 8-18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein the optoelectronic chips are attached to the second main surface of the phosphor plate, wherein the second optoelectronic semiconductor layer is arranged between the phosphor plate and the first optoelectronic semiconductor layer, the first electrode and the second electrode being arranged on a first main surface of the first optoelectronic semiconductor layer on a side remote from the phosphor plate, the second electrode directly contacting the first optoelectronic semiconductor layer; and notches formed in the second main surface of the phosphor plate, wherein the notches are arranged between adjacent optoelectronic chips” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “bonding an .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 12, 2022